Citation Nr: 1310855	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-32 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected chronic epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1962 to May 1965.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision that, in pertinent part, declined to reopen a claim for service connection for epididymitis with residuals of erectile dysfunction on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In April 2010, the Veteran and his wife testified during a hearing before the undersigned at the RO.

In November 2011, the Board remanded the issue on appeal for additional development.  The RO obtained an additional VA opinion addressing the service connection claim in March 2012.  The Board is satisfied there was substantial compliance with its remand orders for the Veteran's service connection claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The evidence of record supports a finding that the Veteran's current erectile dysfunction is aggravated by his service-connected epididymitis.


CONCLUSION OF LAW

Erectile dysfunction has been permanently aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim for service connection for erectile dysfunction, to include as secondary to service-connected chronic epididymitis, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection shall be awarded when a disability 'is proximately due to or the result of a service-connected disease or injury.'  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual background and Analysis

The Veteran seeks service connection for erectile dysfunction, to include as secondary to service-connected chronic epididymitis.  It is not shown that the Veteran has erectile dysfunction directly related to his active service.  Rather, testimony and statements from the Veteran suggest that erectile dysfunction is caused by service connected chronic epididymitis, or that erectile dysfunction is aggravated by this service-connected chronic epididymitis.

Service treatment records are negative for any complaints of diagnosis of erectile dysfunction. 

Post-service VA progress notes indicate a diagnosis of and treatment for erectile dysfunction.  In a March 2001 VA progress note, the examiner noted a diagnosis of erectile dysfunction, somewhat improved with treatment.  A September 2001 VA follow-up, the assessment included erectile dysfunction secondary to hypogonadotropic hypogonadism.  In a December 2005 VA progress note, the examiner noted erectile dysfunction likely multifactorial in origin, and doubt is related to hyoptestosteronism.  The examiner noted that the suspected erectile dysfunction is due to uncontrolled medical problems such as hypertension and glucose intolerance versus psychological.  

During an October 2010 VA examination, the examiner found that the Veteran reported having difficulty achieving and maintaining an erection.  He complained of decreased libido.  He had low testosterone levels and is on replacement.  Upon review of literature, the examiner found no direct link between epididymitis and erectile dysfunction, so the examiner opined that his erectile dysfunction is less likely as not caused by or related to his epididymitis in service.  The service treatment records are negative for documentation of erectile dysfunction and the Veteran has been seen for erectile dysfunction at the VA since 2001.  It is less likely as not that erectile dysfunction had it onset in the service.  

In accordance with the November 2011 Board remand instructions, the RO returned the claims file to the VA examiner who conducted the examination in October 2010 and requested an addendum to his previous etiological opinion.  In March 2012, the examiner opined that the Veteran's erectile dysfunction is less likely as not caused by service connected epididymitis.  The examiner noted that the claims file was reviewed.  The examiner noted that erectile dysfunction has been attributed to his hypogonadism.  On review of medical literature, no direct causational link between epididymitis and erectile dysfunction was found so the Veteran's erectile dysfunction is less likely as not caused by the service-connected chronic epididymitis.  Although the Veteran reported problems with erectile dysfunction which began in the service, the service medical records are negative for documentation of erectile dysfunction and the post-service medical records document treatment for erectile dysfunction more than 30 years after the service.  It is less likely as not that the erectile dysfunction had onset in the service.  

The examiner also noted that the Veteran reported testicular soreness with sexual activities at his VA examination in 2010.  He had testicular tenderness on his physical examination.  The testicular pain and tenderness can contribute to discomfort during sexual activity and also cause the Veteran to have decreased desire or decreased sex drive which can exacerbate his erectile dysfunction.  It is at least as likely as not that the Veteran's erectile dysfunction is aggravated by his service-connected chronic epididymitis.  The testicular pain and chronic tenderness related to the chronic epididymitis can result in permanent, moderate, increase in severity of the erectile dysfunction. 

The Board finds that service connection for erectile dysfunction is warranted.  Though the evidence indicates the Veteran's erectile dysfunction is not caused by his service connected epididymitis, the March 2012 VA opinion shows that a VA physician concluded that the Veteran's service-connected chronic epididymitis has aggravated his erectile dysfunction.  There is no competent, countervailing opinion of record.  Therefore, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, service connection for erectile dysfunction is warranted on the basis of aggravation.  Accordingly, service connection for erectile dysfunction is granted.



ORDER

Entitlement to service connection for erectile dysfunction is granted.




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


